Citation Nr: 0012685	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $8,964.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945, and from July 1947 to July 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 determination of the Department of Veterans 
Affairs (VA) Houston Regional Office's (RO) Committee on 
Waivers and Compromises (the Committee), which denied his 
request for waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $8,964.  In 
July 1998, he testified at a RO hearing, and in August 1999, 
he testified at a Board hearing at the RO.  

It is noted that in September 1998, the veteran was provided 
with a detailed accounting as to how the overpayment at issue 
was derived.  Since then, the Board discerns no viable 
challenge to the validity of the instant debt, including its 
creation or calculation.  As discussed in detail below, at 
his August 1999 hearing, the veteran argued that it would be 
unfair to charge him for an overpayment of a spousal 
allowance for the period when he was actually married to his 
second spouse.  The Board considers the veteran's arguments 
to this effect to be more logical and focused in the context 
of his request for a waiver, particularly as to the elements 
of unjust enrichment and whether repayment of the debt would 
defeat the purpose for which the payment was intended.  In 
view of the foregoing, and because the Board is satisfied 
that the debt here at issue is valid, the question need not 
be examined any further.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991). 


FINDINGS OF FACT

1.  Effective July 17, 1950, the veteran was awarded an 
additional compensation allowance for a spouse.

2.  On December 21, 1984, he and his spouse were divorced.

3.  The veteran married his second spouse on June 20, 1992.

4.  He first notified the RO of his December 1984 divorce and 
June 1992 marriage in January 1997.

5.  The RO retroactively terminated the additional 
compensation allowance paid to the veteran for a spouse from 
January 1, 1985 to January 31, 1997; an overpayment of 
compensation benefits in the calculated amount of $8,964 
resulted from this retroactive termination.

6.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran in the 
creation of the $8,964 indebtedness.

7.  The veteran was solely at fault in the creation of the 
overpayment charged for the period from January 1, 1985 to 
June 30, 1992 (totaling $4,681); repayment of this amount 
would not result in undue financial hardship to the veteran 
or deprive him of the basic necessities of life, nor would it 
defeat the purpose for which the benefits were intended, and 
failure to recover this portion of the overpaid benefits 
would result in unfair gain to the veteran.

8.  Collection of the remaining portion of the overpayment 
charged (totaling $4,283), would defeat the purpose for which 
the benefits were intended, would not result in unfair gain 
to the veteran, and would be against the principles of equity 
and good conscious.


CONCLUSIONS OF LAW

1.  A partial waiver of the veteran's compensation 
overpayment indebtedness in the amount of $4,283, is 
consistent with the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).

2.  Recovery of the remainder of the compensation overpayment 
indebtedness, in the amount of $4,681, does not violate the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record shows that in March 1945, the veteran sustained a 
gunshot wound to the left thigh and buttock in combat in 
Germany.  He was medically discharged from service in 
December 1945 with a diagnosis of incomplete paralysis of the 
left sciatic nerve.

Following his separation from service, the veteran filed an 
application for VA compensation benefits.  In connection with 
his claim, he submitted a marriage license and Declaration of 
Marital Status indicating that he had been married on 
February 18, 1946.  He was thereafter awarded VA compensation 
for his service-connected gunshot wound residuals, with an 
additional allowance for his spouse.

In July 1947, the veteran's VA compensation benefits were 
suspended, as he had reenlisted in the Army.  He was 
honorably discharged from his second period of active service 
in July 1950.  Later that month, he submitted a request to 
reinstate his VA compensation benefits.  

By December 1950 rating decision, the RO awarded a 60 percent 
combined rating for the veteran's service-connected 
disabilities.  He was notified of the RO decision by December 
1950 letter which further indicated that "[y]our claim file 
shows one dependent, namely a wife, at the time of your 
reenlistment.  If you are still married and living with your 
wife, you would be entitled to [additional compensation]."  
The RO requested that he submit a Declaration of Marital 
Status for these purposes.

In December 1950, the veteran submitted a completed 
Declaration of Marital Status, indicating that he was still 
married to his first spouse.  On receipt of this 
documentation, the RO awarded an additional allowance for the 
veteran's spouse, effective July 17, 1950.  

In October 1956, the RO contacted the veteran and asked that 
he complete a Family Status Questionnaire.  It was noted that 
the questionnaire was necessary so that it could be 
determined if there had been any changes "in the families of 
those veterans who are receiving additional compensation 
because of their wives and children."  The veteran returned 
the form later that month, indicating that he was still 
married.

In July 1991, the RO requested that the veteran submit the 
Social Security numbers of any dependents for whom he was 
receiving additional benefits.  Later that month, he 
indicated that he was still married to his first spouse, as 
he listed her as his spouse, but he noted that she had no 
Social Security number.

In January 1997, the veteran submitted an application for 
increased VA benefits.  On his application, he indicated that 
he had divorced his first spouse and remarried.  Later that 
month, the RO received a copy of a divorce decree showing 
that the veteran had been divorced from his first spouse on 
December 21, 1984, and had married his second spouse on June 
20, 1992.

By July 1997 letter, the RO contacted the veteran and advised 
him of the proposal to reduce his benefits effective January 
1, 1985 to remove his first spouse from his compensation 
benefits.  He was advised of his procedural rights and that 
he could submit additional evidence.

In August 1997, the veteran responded that when he was 
divorced from his first spouse in 1984, he was assured by his 
attorney that "all paper work and other technicalities would 
be taken care of by his office."  He indicated that he could 
not recall receiving any VA paperwork from 1984 to 1997.  He 
further indicated that "[b]etween the period of December 21, 
1984 and June 20, 1992, I was not married to anyone."

By November and December 1997 letters, the RO advised the 
veteran that they had removed his first spouse from his 
award, effective January 1, 1985, and had added his second 
spouse to his award effective February 1, 1997.  He was 
advised that this adjustment had resulted in an overpayment 
of benefits to him; a subsequent letter notified him that the 
calculated amount of the overpayment was $8,964.

The veteran requested waiver of recovery of the $8,964 
overpayment, claiming that he had "in no way intended to 
defraud the government" and that repayment of the debt would 
result in severe financial hardship.  In a September 1997 
Financial Status Report, the veteran indicated that his 
monthly income (consisting of VA compensation benefits and 
Social Security benefits) was $1,366.  He indicated that his 
monthly expenses (including $807.72 in installment contracts 
and other debts) totaled $1,713.22, for a monthly shortfall 
of $347.22.

By December 1997 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disabilities, effective July 31, 1997.  The veteran 
was notified that starting August 1, 1997, he had been 
awarded increased benefits of $2,036 monthly (including an 
additional allowance for his second spouse), and that the 
amount would increase to $2,078 monthly, beginning December 
1, 1997, due to a legislative increase.

In a March 1998 decision, the Committee denied the veteran's 
request for waiver of recovery of the $8,964 compensation 
overpayment.  In its decision, the Committee found that the 
veteran had been at fault in the creation of the debt, but 
that fraud or misrepresentation had not been shown.  The 
Committee also found that waiver would give rise to unjust 
enrichment, and although the veteran claimed financial 
hardship, that element had not been shown as he had an extra 
$960 monthly with the award of a total rating based on 
individual unemployability.  

The veteran appealed the Committee's determination and in 
July 1998, he testified at a hearing at the RO that his 
monthly income was $2,547, but that he had voluntarily 
increased the payments on his installment debts, as he was 
trying to pay them off.  He acknowledged that if he paid the 
minimum payments on his debts, he would have $950 left every 
month.

In September 1998, the veteran was provided with a complete 
accounting of how his $8,964 debt was derived.  In 
particular, the RO indicated that for the period from January 
1, 1985 (the first day of the month following the date of his 
divorce in December 1984) to June 31, 1992, he had been paid 
$4,681 in excess compensation for a spouse, to which he had 
no legal entitlement.  For the period from July 1, 1992 (the 
first day of the month following the date of his marriage to 
his second spouse) to January 31, 1997, the RO calculated 
that he had been paid $4,283 in excess compensation for a 
spouse, to which he had no legal entitlement.  Effective 
February 1, 1997 (the first day of the month following the 
date he notified the RO of his remarriage), there was no 
overpayment.

At his August 1999 Board hearing, the veteran testified that 
although he did not enter a ceremonial marriage with his 
second spouse until June 20, 1992, they had entered into an 
"informal marriage" beginning in 1985.  He noted that he 
had been charged with an overpayment from the time of his 
divorce until the date he notified VA of his second marriage 
(from January 1985 to January 1997).  He argued that he 
should be given "credit" for a spouse from 1985, as he 
entered a common-law marriage with his second spouse at that 
time.  Alternatively, he argued that he should get "credit" 
from June 20, 1992, when he "formally" married his second 
spouse.  He further asserted that repayment of the debt would 
cause financial hardship as he had $42,000 in debt, and 
needed to make repairs on his house.  He stated that his only 
sources of income were his VA compensation and Social 
Security benefits, totaling $2,708 monthly, and that he 
needed waiver of the overpayment to "ease the burden" of 
his debts.

II.  Law and Regulations

A veteran who is receiving compensation has an obligation to 
notify the VA of any material change or expected change in 
his or her circumstances which would affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient's 
marital or dependency status changes.  38 C.F.R. § 3.660(a) 
(1999).

The effective date of discontinuance of compensation to a 
veteran for a dependent spouse is the last day of the month 
in which the divorce occurs.  38 U.S.C.A. § 5112(b)(2) (West 
1991); 38 C.F.R. § 3.501(d)(2) (1999).

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for the 
additional compensation based on marriage will be the date 
that notice of the marriage was received.  38 C.F.R. § 
3.401(b)(1) (1999).  

The payment of monetary benefits based on an award of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31 (1999).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a veteran is free from all 
taint of fraud in connection with his claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board will not 
revisit that issue, and as such, tacitly concurs with the 
Committee determination in this respect.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  As the Board has conceded that his 
actions did not represent fraud, misrepresentation or bad 
faith, the next issue to be addressed is whether a collection 
of the debt from the veteran would be contrary to the 
principles of equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1999).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).

III.  Analysis

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the veteran, as it was caused solely by his 
failure to advise the RO that he had been divorced in 
December 1984 and had remarried in June 1992.  Under 38 
C.F.R. § 3.660(a), the veteran had the obligation to promptly 
notify VA when his marital status changed.  His failure to do 
so, and nothing else, resulted in an overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1999).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the veteran's failure to advise VA of the relevant changes in 
his marital status.  VA bears no fault in the creation of 
this debt.  In fact, the Board observes that his spousal 
allowance was continued based on his false, July 1991 
indication that he was still married to his first spouse at 
that time.  Moreover, it is noted that VA took action as 
promptly as possible once his marital status changes were 
discovered.

The third element to be considered regards "undue 
hardship," described as "[w]hether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 
1.965(a)(3) (1999).  In this respect, according to evidence 
of record, as of at least March 1998, his monthly income 
exceeded his monthly expenses by more than $900.  The Board 
finds that this surplus is indicative of the veteran's 
ability to repay his debt to VA.  His assertions regarding 
substantial installment debts have been carefully considered; 
however, the Board finds that his indebtedness to the 
Government should be afforded the same attention he provides 
his other creditors.  

The fourth element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(1999).  In this case, the additional allowance paid to the 
veteran was intended to provide him with increased benefits 
for the purpose of providing for a dependent spouse.  Here, 
the record is clear that the veteran, in fact, had a 
dependent spouse for the period from July 1992 to January 
1997.  Thus, collection of the debt for this period 
(calculated to be $4,283) would defeat the purpose of 
compensating the veteran for such dependent. 

On the other hand, the record indicates that the veteran was 
not married from December 21, 1984 to June 19, 1992.  While 
he has recently contended that he entered a common-law 
marriage with his second spouse on some unspecified date in 
1985, the Board finds that there is insufficient evidence of 
record to support such a contention.  In this regard, it is 
significant to note that the veteran stated very specifically 
in August 1997, that from December 21, 1984 to June 20, 1992, 
"I was not married to anyone."  Such inconsistency in the 
record speaks volumes about the veteran's credibility on this 
point.  

In any event, Texas law provides in any judicial, 
administrative, or other proceeding, the informal marriage of 
a man and woman may be proved by evidence that (1) they 
agreed to be married, and (2) after the agreement they lived 
together in Texas as husband and wife, and (3) they 
represented to others that they were married.  Tex. Fam. Code 
§ 2.401 (2000).  In this case, other than the veteran's self-
serving statements that he had an informal marriage with his 
second spouse beginning in 1985, there is absolutely no other 
evidence of record in support of his claim.  In fact, the 
Board observes that in his July 1991 statement to VA, the 
veteran indicated that he was still married to his first 
wife.  He did not indicate that he had entered into any 
informal marriage with another woman or otherwise represent 
himself to be her spouse.  The Board finds that this document 
wholly vitiates any current, self-serving assertion of a 
common-law marriage between 1985 and 1992.  Having determined 
that the record does not support the veteran's assertions of 
a common-law or informal marriage between January 1985 and 
June 1992, the Board finds that recovery of the overpayment 
charged for this period ($4,681), would not defeat the 
purpose of the benefits originally authorized.  38 C.F.R. § 
1.965(a)(4) (1999).  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1999).  
In this case, the veteran clearly received additional VA 
benefits for the period from January 1985 to January 1997 to 
which he was not legally entitled.  Although he was remarried 
in June 1992, the law is clear that the effective date of the 
award of additional compensation on account of his second 
marriage is the date that notice of the marriage was 
received.  38 C.F.R. § 3.401(b)(1).

Nonetheless, although he was not legally entitled to an 
additional allowance for a spouse because he failed to notify 
VA of his marriage, the Board again observes that the veteran 
was, in fact, married again on June 20, 1992.  Under the 
circumstances in this case, and in the context of equity, the 
Board concludes that waiver of the amount of the overpayment 
corresponding to his period of marriage (i.e., after June 20, 
1992), would not result in unjust enrichment to the veteran.  

On the other hand, nonrecovery of the additional compensation 
he received for a spouse from January 1985 to June 1992 would 
in fact result unjust enrichment and unfair gain to this 
veteran, as he was not married during this period.  The 
failure of the Government to insist on its right to repayment 
of this portion of the debt would result in the veteran's 
unjust enrichment at the expense of the taxpayer, and it 
would negatively impact other VA beneficiaries as resources 
for their care is certainly not unlimited.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1999).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that a partial waiver of the veteran's 
compensation overpayment indebtedness in the amount of 
$4,283, is consistent with the principles of equity and good 
conscience in this case.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).

However, recovery of the remainder of the compensation 
overpayment indebtedness, in the amount of $4,681, does not 
violate the principles of equity and good conscience.  Id.  
For the reasons cited above, the Board finds that fault lies 
solely with the veteran in the creation of this debt, that 
repayment of this amount would not result in undue financial 
hardship to him or deprive him of the basic necessities of 
life, nor would it defeat the purpose for which the benefits 
were intended, and failure to recover this portion of the 
overpayment would result in unfair gain to the veteran.  
These factors overwhelmingly dictate that as a matter of 
equity, his request for waiver of recovery of the remainder 
of the debt (in the amount of $4,681) must be denied.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.




	(CONTINUED ON NEXT PAGE)




ORDER

A partial waiver of the veteran's compensation overpayment 
indebtedness in the amount of $4,283 is granted.  

Waiver of recovery of the remainder of the compensation 
overpayment indebtedness in the amount of $4,681 is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

